            Case 1:20-cr-00537-JPC Document 28 Filed 12/17/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                                   12/17/2020
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA,                                              :
                                                                       :
                  -v-                                                  :   20-CR-537-2 (JPC)
                                                                       :
MARIO DE LA ROSA,                                                      :        ORDER
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JOHN P. CRONAN, United States District Judge:

        The Court has scheduled a proceeding for Defendant Mario De La Rosa’s anticipated guilty

plea for tomorrow, December 18, 2020, at 3:30 p.m. Earlier today, the Court received a plea

agreement from Defendant’s counsel purportedly signed by Defendant, his attorney, the assigned

Assistant United States Attorney, and her supervisor. The Government provided the Court with a

draft of the same agreement yesterday.

        In calculating the parties’ stipulated sentencing range under the United States Sentencing

Guidelines for each of Counts Two and Three, the plea agreement reads: “Pursuant to U.S.S.G.

§ 2B3.1(b)(2)(E), 5 points are added because a firearm was brandished or possessed.” Section

2B3.1(b)(2)(E), however, does not provide for a five-level enhancement for brandishing or

possessing a firearm; it provides for a three-level enhancement for brandishing or possessing a

dangerous weapon. The five-level enhancement for brandishing or possessing a firearm is set

forth at § 2B3.1(b)(2)(C):

        (A) If a firearm was discharged, increase by 7 levels; (B) if a firearm was otherwise
        used, increase by 6 levels; (C) if a firearm was brandished or possessed, increase
        by 5 levels; (D) if a dangerous weapon was otherwise used, increase by 4 levels;
        (E) if a dangerous weapon was brandished or possessed, increase by 3 levels; or (F)
        if a threat of death was made, increase by 2 levels.
          Case 1:20-cr-00537-JPC Document 28 Filed 12/17/20 Page 2 of 2




U.S.S.G. § 2B3.1(b)(2) (Nov. 1, 2018). Thus, it appears that the plea agreement contains

typographical errors in discussing the § 2B3.1(b)(2) enhancement for Counts Two and Three, by

referencing § 2B3.1(b)(2)(E) instead of § 2B3.1(b)(2)(C).

       To avoid any confusion as to the range stipulated by the parties, as well as the basis for

calculating that range, the parties should be prepared to address at the guilty plea proceeding

whether the plea agreement provided to the Court contains errors in discussing the § 2B3.1(b)(2)

enhancement for Counts Two and Three, as well as whether the parties stipulate that a five-level

enhancement under § 2B3.1(b)(2)(C) for brandishing or possessing a firearm is appropriate for

those Counts. Alternatively, in advance of the guilty plea proceeding, the parties may provide the

Court with a revised plea agreement, signed by Defendant, his attorney, and the Government.

       SO ORDERED.

Dated: December 17, 2020                            __________________________________
       New York, New York                                      JOHN P. CRONAN
                                                           United States District Judge




                                                2
